Citation Nr: 1826462	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tingling and numbness of both legs and feet, to include as secondary to service-connected mechanical low back pain.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected mechanical low back pain.

3.  Entitlement to service connection for a bilateral shoulder disorder, claimed as secondary to service-connected mechanical low back pain.

4.  Entitlement to service connection for a bilateral elbow disorder, claimed as secondary to service-connected mechanical low back pain.

5.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to service-connected mechanical low back pain.

6.  Entitlement to service connection for depression or other acquired psychiatric disorder, claimed as secondary to service-connected mechanical low back pain.

7.  Entitlement to an initial compensable disability rating for constipation.

8.  Entitlement to a disability rating in excess of 20 percent for mechanical low back pain.

9.  Entitlement to a temporary total rating based on surgical treatment of a service-connected low back disability necessitating convalescence.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected mechanical low back pain.

11.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a February 2012 decision, the RO continued the previously assigned disability rating of 20 percent for service-connected mechanical low back pain.  In an August 2013 decision, the RO granted service connection for constipation and assigned an initial noncompensable (zero percent) disability rating effective April 6, 2012, and denied the remaining claims on appeal.  In September 2013, the Veteran's attorney acknowledged he had been notified of the August 2013 decision and "[a]ll necessary evidence was considered by VA."  He requested that "this provisional decision be made final."  The RO issued another decision the same month confirming each decision made in August 2013.

Based on a review of the claims file, it appears the Veteran moved to California in May 2017.  However, jurisdiction of his appeal currently remains with the Jackson, Mississippi RO.


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by tingling and numbness of both legs and feet.

2.  The Veteran does not have a current cervical spine disability.

3.  The Veteran does not have a current bilateral shoulder disability.

4.  The Veteran does not have a current bilateral elbow disability.

5.  The Veteran does not have a current a bilateral knee disability.

6.  The Veteran does not have a current depression disability or another acquired psychiatric disability.

7.  The Veteran's constipation has been manifested by occasional disturbance of bowel function with no documented or reported episodes of abdominal distress.

8.  The Veteran's mechanical low back pain has been manifested at worst by a combined range of motion of the thoracolumbar spine of 120 degrees with painful motion and tenderness to palpation in the right paraspinous musculature at L5.

9.  The Veteran underwent surgical treatment in April 2013 for nonservice-connected disc protrusion at L4-L5 and L5-S1 with neuroforaminal narrowing resulting in lumbar discogenic pain; he did not undergo surgical treatment for service-connected mechanical low back pain.

10.  Since receipt of the claim for a TDIU on May 2, 2012, service connection has been established for mechanical low back pain (rated 20 percent disabling) and constipation (rated noncompensably disabling).

11.  The Veteran's service-connected mechanical low back pain and constipation are not shown to be of such nature and severity as to preclude his participation in substantially gainful employment consistent with his bachelor's degree in accounting and current occupation working full-time as a financial technician at a Federal agency earning approximately $3,000 per month.

12.  The Veteran is currently employed full-time as a financial technician and, therefore, he is not permanently and totally disabled from nonservice-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tingling and numbness of both legs and feet, to include as secondary to service-connected mechanical low back pain, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected mechanical low back pain, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for entitlement to service connection for a bilateral shoulder disorder, claimed as secondary to service-connected mechanical low back pain, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for entitlement to service connection for a bilateral elbow disorder, claimed as secondary to service-connected mechanical low back pain, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for entitlement to service connection for a bilateral knee disorder, claimed as secondary to service-connected mechanical low back pain, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  The criteria for entitlement to service connection for depression or other acquired psychiatric disorder, claimed as secondary to service-connected mechanical low back pain, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7.  The criteria for entitlement to an initial compensable disability rating for constipation have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7399-7319 (2017).

8.  The criteria for entitlement to a disability rating in excess of 20 percent for mechanical low back pain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

9.  The criteria for entitlement to a temporary total disability rating for surgical or other treatment for mechanical low back pain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.29, 4.30 (2017).

10.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected mechanical low back pain and/or constipation have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2017).

11.  The eligibility criteria for nonservice-connected pension benefits have not been met.  38 U.S.C. § 1521 (2012); 38 C.F.R. § 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Service Connection

The Veteran contends he has a neurological disorder manifested by tingling and numbness of both legs and feet; cervical spine, bilateral shoulder, bilateral elbow, and bilateral knee disorders; and depression or another acquired psychiatric disorder.  He contends each claimed disability is either related to service or secondary to his service-connected mechanical low back pain disability.  For clarity, the Board notes the Veteran also has a disc protrusion at L4-L5 and L5-S1 with neuroforaminal narrowing resulting in lumbar discogenic pain status post surgical treatment in April 2013.  As explained in detail below, while the Veteran's mechanical low back pain, which affects the muscles and ligaments of the lumbar spine, is service-connected, his disc disease at L4-L5 and L5-S1, which affects the bones of his lumbosacral spine, is not service-connected.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, an organic disease of the nervous system, and psychoses, may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Service connection may also be established if the evidence of record shows that a chronic disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In the decision herein, the Board outlines the medical and lay evidence chronologically as it relates to the claimed disabilities, followed by analysis of each claim individually.

The Veteran's service treatment records are silent for complaints, diagnosis, or treatment for chronic neurological, neck, shoulder, elbow, knee, or psychiatric problems.  In reports of medical history at enlistment in June 2005 and in November 2006, the Veteran denied currently or ever having numbness or tingling; foot trouble; arthritis; painful shoulder or elbow; knee trouble; swollen or painful joints; depression or excessive worry; nervous trouble of any sort; or frequent trouble sleeping.  In the June 2005 report, he revealed a history of receiving counseling, explaining he participated in six weeks of mandatory counseling while in foster care.  In the November 2006 report, he endorsed having recurrent back pain.  A physician's summary detailed the Veteran had had mechanical low back pain since February 2006 with normal plain films (x-rays) and no radiculopathy.  

Medical examination reports in June 2005 and December 2006 documented that the upper extremities, lower extremities, and feet were examined and determined to be normal.  Neurologic function and psychiatric function were also reported as normal on clinical evaluation.  At the December 2006 examination, the Veteran's spine was reported as abnormal, manifested by "mild [tenderness to palpation] over [the] lumbar vertebral bodies, [negative] muscle spasm, [full range of motion], [negative straight leg raising]."  A cervical spine abnormality was not identified on either examination report.  Subsequently, a January 2007 thoracic spine x-ray examination report indicated the Veteran reported chronic back pain with intermittent tingling of both legs new onset over weekend.  The conclusion was normal thoracic spine x-ray.

The post-service record on appeal shows that during a May 2008 VA primary care visit, the Veteran described pain between his shoulder blades and reported having numbness and tingling in his arms and legs.  Reported neurological examination findings were normal.  The assessment was chronic back pain.  The examiner elaborated that given the Veteran's history and examination, his pain was from a muscle spasm, and less from a nerve component, stating that his pain is made worse because of deconditioning and weight gain.  A July 2008 primary care note reflects the Veteran's report of recently doing a lot of moving and experiencing an exacerbation of mid-lower back pain and posterior neck pain over the past two days.  The assessment was exacerbation of chronic mid back pain and cervical strain.

On VA examination of the Veteran's spine in September 2008, neurological examination findings were reported as normal.

During a March 2009 VA rheumatology consultation to evaluate the Veteran for possible fibromyalgia, he reported chronic pain in his upper back and posterior neck since 2006, stating that his back pain was worse whenever he was feeling down.  He described periods of low mood and prolonged grieving since his brother committed suicide in 2001 and reported a family history of bipolar disorder.  Following an examination, the rheumatologist explained the Veteran did not fulfill the criteria for fibromyalgia, but may have regional myofascial pain syndrome.  In addition, the rheumatologist believed the Veteran may have depression and would likely benefit from psychiatric evaluation.

An April 2009 emergency department record from Tripler Army Medical Center (AMC) noted the Veteran's complaint of dyspnea with cough, chest discomfort, and wheezing.  He denied any anxiety, dizziness, tingling, numbness, or palpitations.  The impression was pneumonia. 

An April 2009 VA mental health initial evaluation note reflects the Veteran's report of having a depressed mood at times, though typically situational.  He stated that since his step-parent would tell him he would never amount to anything, he sometimes felt like a failure.  He indicated he had "abandonment issues" and disclosed that when he was 15 years old his brother had committed suicide.  He described having difficulty forgiving himself for "screw-ups," and often feeling guilty or blaming himself for making errors in everyday things.  He estimated his episodes of depressed mood lasted anywhere from a few days to months.  He stated that chronic back pain affected his sleep, resulting in five to six hours of sleep per day.  He denied any past psychiatric history with the exception of seeing a counselor for a few months after his brother's death.  The diagnosis was adjustment disorder with depressed mood; rule out major depressive disorder.  The psychiatrist summarized that the Veteran's depressed mood appeared to be highly situational and transient with the Veteran continuing to maintain functionality.  The psychiatrist also noted the Veteran's report of decreased confidence and guilt for prior mistakes, although he did not appear acutely depressed at the present time.  

During an August 2009 VA spine examination, the Veteran denied any perceived radiculopathy into the lower extremities.

A September 2009 VA rheumatology consultation report reflects the Veteran's report of a numb feeling in the bilateral arms and legs with a "full" feeling in the knees and elbows bilaterally.  The rheumatologist did not identify a current neurological disability other than the reported symptom of numbness.  The rheumatologist also noted the Veteran had recently been diagnosed with mood disorder NOS (not otherwise specified) and had declined medication at that time.  After discussing the possible therapeutic benefit from starting an antidepressant with the Veteran, the rheumatologist prescribed Nortriptyline.

A March 2010 VA telephone primary care note records the Veteran's report of increased low back pain and generalized body pain over the last two weeks with bilateral lower extremity numbness.  A primary care note from the following day noted an exacerbation of low back pain, but did not reflect complaints or diagnosis related to numbness or other neurological symptoms.  In April 2010, the Veteran called the VA clinic to report waking with pain to the right posterior portion of his neck.  He denied any numbness or tingling, radiating pain to the right upper extremity, or pain to his right shoulder.  He reported a family history of degenerative joint disease of the cervical vertebrae and stated he had not been told he has cervical spine degenerative joint disease, but he was worried.  After canceling the appointment that was arranged for him, he appeared for a primary care appointment one week later.  He described worsening upper back and shoulder pain with occasional strange numbness or tingling of the right upper arm.  Examination findings included no difficulty with range of motion of the shoulders and full flexion and extension at the elbow joint.  The assessment was trapezius tenderness.

A May 2010 VA primary care record reflects the Veteran's report of a worsening of the two-week history of neck pain and lower back pain.  He stated that his neck pain had been so severe that he could not go to school.  Following a physical examination, the assessment was point tenderness on the right neck, most likely from muscle pain.  The differential diagnosis included fibromyalgia, impingement syndrome; however, the examiner noted the Veteran "doesn't meet the criteria though."  In August 2010, the Veteran described persistent neck pain, back pain, and shoulder pain despite using Vicodin.  The physician noted that x-rays of the neck, shoulder, and lumbosacral spine had been negative.  The assessment was flare-up fibromyalgia syndrome.  

During an August 2010 visit at the Tripler AMC pain rehabilitation clinic, the Veteran denied mental health problems or treatment in the past.  However, he disclosed a history of being abandoned by his father and step-mother at age 14 and living in foster homes.  He reported a family history of depression.  Although the Veteran denied symptoms of depression, the examiner recommended psychological evaluation due to his past history.  At this appointment and in September 2010, he also described chronic back pain from his cervical spine to low back.  The assessment was myalgia and myositis.

In January 2011, the Veteran presented to the emergency department at the Biloxi VA Medical Center (VAMC) with complaints of an exacerbation of chronic low back pain.  He denied any new trauma or excessive exertion and denied any numbness, paresthesias to the extremities, or saddle paresthesias.  

A September 2011 VA examination report records the Veteran's complaints of having severe bilateral lower extremity radiculopathy manifested by constant and intermittent pain.  However, the examiner reported the Veteran had no signs or symptoms of radiculopathy, no nerve roots were involved, and radiculopathy did not affect either side.  The examiner concluded there was no objective evidence of radiculopathy because neurological examination revealed intact sensory function with no focal deficits.

A November 2011 VA primary care record documents the Veteran's complaint of low back pain with intermittent left leg numbness.  During a December 2011 VA physical therapy consultation, the Veteran complained of low back pain with times when his whole left leg becomes numb, particularly after sitting longer than 1 hour.  He stated it begins with tingling, but progresses to numbness.

In October 2012, the Veteran presented to the VA emergency department with complaints of chronic low back pain and hearing a "pop" after bending over one day earlier.  He denied any numbness, tingling, loss or sensation, or loss of bowel or bladder function.

In November 2012, the Veteran was afforded a VA examination to determine whether any of his claimed musculoskeletal disabilities or a bilateral lower extremity neurological disability was incurred in or related to service, or caused or aggravated by service-connected mechanical low back pain.

Regarding the onset of his claimed musculoskeletal disabilities, the Veteran reported noticing difficulty moving his neck while driving two months earlier, stating it had steadily become worse.  He indicated he had a cervical spine x-ray, which was normal.  The Veteran described the onset of shoulder pain being in 2009 after carrying his backpack.  He denied any injury or current shoulder problems.  He reported he started noticing his elbows get "tense" about one year earlier whenever his low back pain increased, which was once or twice monthly.  He indicated he had not sought treatment for elbow problems.  He also recalled that his right knee had been feeling weaker and sore since 2009 and his left knee had pain and stiffness, which he believed was due to the way he walks as a result of his low back pain.

X-ray examination of the cervical spine, shoulders, elbows, and knees showed the Veteran did not have degenerative or traumatic arthritis in these locations.  Following a review of the claims file and examination of the Veteran, the examiner concluded the Veteran did not have a current cervical spine, shoulder, elbow, or knee disabilities.

Regarding a bilateral lower extremity neurological disability, the Veteran reported that six to nine months earlier he began feeling tingling in both calves and feet, which moves up his thighs to his low back.  He stated his symptoms were intermittent and seemed to be worse after being active.  Following a review of the claims file and examination, the examiner concluded the Veteran did not have a peripheral nerve disability of either lower extremity.

In April 2013, the Veteran was afforded a VA mental disorders examination.  He reported spending four years in foster care from age 12 to 16 years because of parental neglect.  He indicated he joined the Army after high school graduation, but was medically boarded for chronic low back pain.  He stated he last worked in 2009 until he started college in Hawaii, but moved back to Mississippi in December 2010 because his back pain had increased and he feared he would not be able to care for himself anymore.  Eventually, he re-enrolled in college and estimated he had two or more years left until he graduated.  The Veteran denied mental health problems prior to the military and made no complaints during military service.  Instead, he stated that he began to feel depressed when he became homeless in 2009.  He indicated that six months before that his ex-fiancée had cheated on him and then he lost his job.  He denied receiving any current treatment or taking medications.  

Regarding his symptoms, the Veteran stated that his mood is not depressed most of the time, but "kind of 'spaced.'"  He described his brother's suicide in 2001, stating that he always compared himself to his brother and since the time that he could no longer support himself, he always felt inadequate and like a failure.  Following a review of the claims file; examination of the Veteran; and psychiatric testing, including the Beck Depression Inventory, Beck Anxiety Inventory, and Trauma Symptoms Inventory; the examiner explained that the Veteran did not meet the diagnostic criteria for a mood disorder based on test results and diagnostic clinical interview.  She indicated that he did not report sufficient symptoms that would be consistent with the diagnoses of anxiety, panic disorder, depression, or insomnia.  The examiner indicated the Veteran did report some symptoms that were transient in nature, including depressed mood, and expectable reactions to stressful situations that have existed since his childhood and persisted throughout his adult life.  The examiner also commented that the Veteran's transient symptom of depressed mood did not impact his ability to engage in physical and/or sedentary work. 

The Veteran was afforded a VA examination in July 2014 to evaluate his mechanical low back pain disability.  Reflex examination, sensory examination, and straight leg raising testing were reported as normal or negative bilaterally.  The examiner found the Veteran did not have radiculopathy, including any radicular pain or other signs or symptoms due to radiculopathy.

Having considered the medical and lay evidence of record, the Board finds that service connection is not warranted for tingling and numbness of both legs and feet; cervical spine, bilateral shoulder, bilateral elbow, or bilateral knee disorders; or for depression or another acquired psychiatric disorder.  To the extent the Veteran contends he currently has such disabilities, the Board finds that the competent and persuasive medical evidence indicates he has no such disabilities.  Considering his statements to the contrary, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this regard, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Regarding the claimed disability manifested by numbness and tingling of both legs and feet, the Veteran is competent to describe symptoms but is not competent to provide a diagnosis because such requires medical testing and expertise.  Despite his intermittent complaints of numbness and/or tingling in his legs and feet, neither his VA treatment records nor his private treatment records reflect a diagnosed neurological disability of the bilateral lower extremities which was based on diagnostic testing or physical examination.  Similarly, on VA examination in September 2008, November 2011, and July 2014, each examiner concluded the Veteran did not have a current neurological disability of the bilateral lower extremities.  In sum, the Board finds the most persuasive evidence of record establishes that the Veteran does not have a current disability manifested by numbness and tingling of both legs and feet.

Considering the claimed neck, shoulder, elbow, and knee disabilities, the Board finds the Veteran would be competent to describe a cause-and-effect relationship between an injury to one of these regions and a contemporaneous disability or symptoms of a disability, such as a broken bone.  However, the Veteran's service treatment records reflect he did not experience a neck, shoulder, elbow, or knee injury during active duty; he specifically denied such symptoms during service; and his spine (other than mechanical low back pain of the lumbar spine), upper extremities, lower extremities, and neurological function were normal on examination in December 2006.  Moreover, in November 2012, the VA examiner concluded the Veteran did not have a current cervical spine, shoulder, elbow, or knee disability based on clinical and x-ray examinations.  Therefore, service connection is not warranted for these claimed disabilities.  

Finally, to the extent the Veteran contends that he has depression or another acquired psychiatric disorder, he is not competent to provide such a diagnosis.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant.").  However, he is competent to describe events he experienced during military service, to identify many symptoms associated with psychiatric impairment, and to report the onset and continuity of many symptoms associated with psychiatric impairment.

In this case, the Board finds the most competent and persuasive evidence of record is from the April 2013 VA examiner, who concluded the Veteran did not have a current psychiatric disability based on a clinical interview, psychiatric testing, and review of the claims file.  The Board finds the examiner's conclusion is consistent with other evidence of record, which does not reflect chronic psychiatric symptoms or impairment, including any attributable to military service.  The Board acknowledges that an April 2009 VA mental health record includes a diagnosis of adjustment disorder with depressed mood.  However, the examiner found the Veteran's symptoms to be highly situational and transient.  In addition, when the Veteran did disclose symptoms of depression or feeling inadequate, he attributed those symptoms to family events, such as parental neglect and abandonment and his brother's suicide, which all occurred prior to his military service.

In summary, the preponderance of the medical evidence of record establishes that the Veteran does not have a current neurological disability manifested by tingling and numbness of both legs and feet; does not have a disability of the neck, shoulders, elbows, or knees; and does not have a depression disability or other acquired psychiatric disability.  
  
Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  38 U.S.C. § 1110.  The above analysis reflects the Veteran does not have a current neurological disability of the lower extremities; does not have a physical disability of the neck, shoulders, elbows, or knees; and does not meet the diagnostic criteria for depression or another acquired psychiatric disability.  Accordingly, where, as here, there is competent and persuasive medical evidence establishing that the Veteran does not have current neurological, neck, shoulder, elbow, knee, or psychiatric disabilities, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current lower extremity neurological, neck, shoulder, elbow, knee, or psychiatric diagnosis, has not been met.

Because the medical evidence of record establishes that the Veteran does not have a current neurological disability manifested by tingling and numbness of the legs and feet; a neck, shoulder, elbow, or knee disability; or a psychiatric disability; it logically follows that entitlement to service connection for any of these disabilities is not warranted on a secondary basis as either proximately caused or aggravated by service-connected mechanical low back pain.  See 38 C.F.R. § 3.310.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's service connection claims, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Generally, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.  

A. Constipation

Since service connection was established effective April 6, 2012 for constipation as secondary to medications taken for service-connected mechanical low back pain, the Veteran's constipation disability has been rated analogously to irritable colon syndrome and assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7319.  

Under Diagnostic Code 7319, a noncompensable rating is warranted for mild irritable bowel syndrome, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent disability rating is warranted for moderate irritable bowel syndrome with frequent episodes of bowel disturbance and abdominal distress.  A maximum schedular 30 percent disability rating is warranted for severe irritable bowel syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7399-7319.

In connection with his claim for service connection, the Veteran was afforded a VA examination in November 2012.  He described the onset of constipation in 2011 after taking morphine for low back pain.  He stated that since that time he has had bowel movements only once weekly and has had cramping and bloating.  He indicated that stool softeners had helped initially, but helped only minimally now.  He denied having episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition, or any weight loss, malnutrition, or serious complications attributable to his constipation.  The examiner found the Veteran's constipation disability did not impact his ability to work.  

In a January 2013 addendum, the VA examiner clarified that although the Veteran had not been diagnosed with constipation in the past, his reported symptoms were consistent with constipation and an April 2011 treatment record noted a complaint of constipation and use of stool softeners.  Therefore, based on this information, the Veteran had a current constipation diagnosis.  

Subsequent VA treatment records dating to November 2015 are silent for complaints, diagnosis, or treatment for constipation, disturbances of bowel function, or abdominal distress.

Having considered the medical and lay evidence of record, the Board finds that an initial compensable rating for constipation is not warranted.  

Since service connection was established, the Veteran's constipation has been manifested by occasional disturbance of bowel function with no documented or reported episodes of abdominal distress.  These findings are consistent with the noncompensable rating currently assigned for constipation.  A higher, 10 percent rating is not warranted because neither the medical evidence of record, nor the Veteran's lay reports reflect moderate constipation with frequent episodes of bowel disturbance and abdominal distress.

The Board has considered other potentially applicable rating criteria, but finds the Veteran's constipation disability is properly rated under Diagnostic Code 7319 for irritable colon syndrome because the functions affected and anatomical localization and symptomatology between irritable colon syndrome and constipation are closely related.  See 38 C.F.R. § 4.20. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the Veteran's service-connected constipation, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

B. Mechanical Low Back Pain

By way of history, the Veteran's service treatment records document numerous complaints of low back pain, which began within one week of entering active duty service and did not improve with various interventions such as physical therapy or chiropractic treatment.  Contemporaneous imaging reports during and after separation from service were consistently negative (until April 2011 when a lumbar spine MRI study showed degenerative disc disease).  The Veteran was discharged from service for a mechanical low back pain disability and service connection was established effective from the day following his separation from service.  

In August 2011, VA received the Veteran's claim for an increased rating.  His mechanical low back pain disability has been rated 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, which refers to lumbosacral strain and is rated under the General Rating Formula for Diseases and Injuries of the Spine.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on undertaking the motion.  Id.; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Factors of joint disability reside in reductions of their normal excursion of movements in different planes and consideration will be given to less movement or more movement than normal, weakness, excess fatigability, incoordination, painful movement, swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  Id.  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to disability of the thoracolumbar spine.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. Note 2.  Range of motion measurement is rounded to the nearest five degrees.  Id. Note 4.

Associated objective neurologic abnormalities are evaluated separately, under an appropriate diagnostic code.  Id. Note 1.

A January 2011 emergency department record reflects the Veteran presented to the Biloxi VA Medical Center (VAMC) after relocating from Hawaii with complaints of an exacerbation of chronic low back pain.  He denied any new trauma or excessive exertion, incontinence, weakness, numbness, paresthesias to the extremities, or saddle incontinence, but stated he had run out of his current pain medication, Percocet.  The physician noted that remote date showed he was taking cyclobenzaprine (Flexeril) and oxycodone for chronic back pain.  On physical examination, he ambulated well and appeared in no acute distress.  There was bilateral lower lumbar and paraspinal tenderness, but no neurologic deficits.  He received a prescription for Lortab.  He presented to the emergency department again in February 2011.  Examination findings were consistent with those previously reported and he received a refill of Lortab.

The Veteran presented to establish VA primary care in February 2011.  He described having chronic debilitating low back pain that began while doing sit-ups for an Army PT test.  He stated that the pain radiated to both posterior thighs.  On examination, he appeared in no acute distress, there was tenderness to palpation in the right paraspinous musculature at L5, and all spinal movement was reduced by half except rotation, which was full bilaterally.  (In other words, lumbar spine range-of-motion findings included forward flexion to 45 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 15 degrees).  

The Veteran was afforded a VA examination in September 2011.  He reported current symptoms of constant upper lumbar, left paraspinal, and lower thoracic area back pain of 7-8/10 intensity.  He endorsed having flareups of 9/10 pain intensity that last 1.5 hours when he pushes himself physically, runs out of pain medication, walks far, or carries his backpack, stating it is unbearable to move during these flareups.  He denied using any assistive devices for ambulation.

Lumbar spine range-of-motion testing revealed forward flexion to 80 degrees, extension to 10 degrees, and right lateral flexion to 20 degrees, each with objective evidence of painful motion at the endpoint of motion; left lateral flexion to 15 degrees with pain beginning at 20 degrees; and right and left lateral rotation to 30 degrees with no objective evidence of painful motion.  Following repetitive-use testing, there was no additional loss of range of motion.  The examiner indicated the Veteran had functional impairment manifested by pain on movement and guarding after repetitive use.  

Other examination findings included the following: tenderness to the left upper lumbar area; no muscle spasm; normal muscle strength; no muscle atrophy; normal reflex examination at the knees, but hypoactive ankle reflexes bilaterally; normal sensory examination; and negative straight leg raising.  The examiner indicated the Veteran reported both severe constant pain and severe intermittent pain attributable to right and left lower extremity radiculopathy; however, objective examination revealed no signs or symptoms of radiculopathy, including any lower extremity numbness.  Again, straight leg raising was negative and the examiner indicated that a positive test would suggest radiculopathy.  Reflexes, strength, and sensation was also normal.  The examiner also concluded the Veteran had intervertebral disc syndrome, but with no incapacitating episodes over the past 12 months.  

Regarding imaging studies, the examiner observed that an April 2011 lumbar spine MRI report documented disc protrusion at L4-L5 and L5-S1; however, a September 2007 lumbar spine MRI was reported as normal and a February 2011 lumbar spine x-ray was reported as negative with no instability demonstrated.  At the conclusion of the VA examination, the diagnosis was service-connected mechanical low back pain; lumbar spine disc protrusion L4-L5 and L5-S1, no objective evidence for radiculopathy, neurological and sensory examination intact, no focal deficits, and moderate functional limitations with physical-type activity that requires bending, lifting, and prolonged standing.

In a February 2012 VA addendum, the September 2011 VA examiner opined it was less likely as not that the Veteran's disc disease with lumbar disc protrusion was related to service-connected mechanical low back pain or a progression of mechanical low back pain.  In support of the conclusion, the examiner explained that mechanical low back pain involves the muscles and ligaments (soft tissues) of the spinal region while disc disease with protrusion involves the discs and vertebral bodies of the spine, and the one is not the cause of, or related to, the other.  In addition, the examiner noted that a November 2006 in-service scoliosis survey was reported as normal and prior lumbar spine x-ray and MRI imaging studies in July 2006, January 2007, and October 2007 were reported as normal.

During a September 2012 VA annual examination, the Veteran denied having any new issues.  He indicated he was currently a full-time college student in accounting.  In October 2012 he self-referred to the neurology clinic requesting a lumbar spine epidural steroid injection.  Following a physical examination, which revealed no gross neurological deficits and no significant radicular deficits, the physician recommended rehabilitation and reconditioning.

An April 2013 operative report by a private surgeon, T. Smith, M.D., indicates that surgery was indicated because the Veteran had had back pain going to his hips and legs, lumbar spine MRI scan revealed disc abnormalities, and he chose surgery for potential relief of symptoms.  The pre- and post-operative diagnosis was L4-L5 and L5-S1 lumbar discogenic pain.  A post-operative follow-up note reflects the Veteran's report that his symptoms were improving each day.  During a July 2013 VA primary care visit, he reported his back surgery had "worked great."

During a July 2014 VA examination, the Veteran reported having back pain rated as 1-2/10 with pain increasing to 4-5/10 during flareups.  He stated that washing dishes, weed-eating, or lifting more than 100 pounds causes him to tire easily and have increased pain.  He reported using Norco (acetaminophen/hydrocodone) and cyclobenzaprine as needed for pain and muscle spasms, respectively, and occasionally using a brace.  He indicated he was a full-time accounting student.  

On examination, the Veteran had full range of motion in all planes with no objective evidence of painful motion.  Following repetitive-use testing, there was no loss in range of motion.  Other examination findings included no muscle spasm, guarding, or pain to palpation of the thoracolumbar spine; normal muscle strength testing with no muscle atrophy; normal reflex and sensory examination; no radiculopathy or other neurologic abnormalities; and no ankylosis or intervertebral disc syndrome.  The examiner concluded the Veteran had no functional loss or impairment of the thoracolumbar spine, nor did the lumbosacral strain/service-connected mechanical low back pain impact his ability to work. 

After reviewing the Veteran's claims file, the examiner opined that the findings of mild degenerative disc changes at L4/L5 and L5/S1 seen on lumbar spine MRI in February 2013 were less likely than not incurred in or caused by service.  The examiner reiterated that radiographic findings in January 2007 and February 2011 were negative and explained that in contrast to degenerative changes of the spine, mechanical low back pain or a sprain or strain of the joints is an acute, transient injury involving the muscles and ligaments (soft tissues) surrounding the joint region.  Based on these facts, the examiner concluded the Veteran's mild lumbosacral degenerative disc disease was consistent with the natural progression of aging.

The assessment following November 2015 VA treatment was chronic low back pain, improved since the L4/L5/S1 laminectomy.

Having considered the medical and lay evidence of record, the Board finds that a rating in excess of 20 percent for service-connected mechanical low back pain is not warranted.

Since receipt of his claim for an increased rating, the Veteran's mechanical low back pain disability has been manifested at worst by a combined range of motion of the thoracolumbar spine of 120 degrees with pain on motion and tenderness to palpation in the right paraspinous musculature at L5 during VA primary care examination in February 2011.  These findings are consistent with the 20 percent rating currently assigned for mechanical low back pain.

A higher rating is not warranted because at no time during the appeal has the Veteran's mechanical low back pain been manifested by any ankylosis of the thoracolumbar spine, which is required for a thoracolumbar spine rating higher than 20 percent.  Rather, the Veteran's range of motion of his spine improved during the appeal, such that only a 10 percent rating would be warranted based on the combined range of motion of 185 degrees with pain on motion on VA examination in September 2011, and a noncompensable (0 percent) rating would be warranted based on the July 2014 VA examination findings showing full range of motion of the spine with no objective evidence of painful motion.  Despite the documented improvement shown in the function and symptoms of service-connected mechanical low back pain, the Board will not disturb the 20 percent rating currently assigned for this disability. 

As a final consideration, with respect to the Veteran's lumbar spine disc disease, which was first demonstrated on MRI examination in April 2011, the Board finds persuasive the opinions of the VA examiners in February 2012 and July 2014.  Each explained that the Veteran's lumbar disc disease was not incurred in or related to service because prior x-ray and MRI studies during and after service were negative.  Notably, lumbosacral spine x-ray studies performed in July 2006, January 2007, July 2007, October 2008, and February 2011 were reported as negative or normal.  A September 2006 thoracic spine x-ray normal.  An October 2007 lumbar spine MRI study, which was performed for suspected lumbar radiculopathy, was reported as normal.  Collectively, these studies demonstrated adequately aligned vertebral bodies with normal signal and height and adequate maintenance of the intervertebral disc spaces; normal spinal cord signal, terminating normally at the inferior aspect of L1; no evidence of congenital or acquired spinal stenosis; no evidence of spondylolysis or spondylolisthesis; no evidence of arthritic change.  In other words, the imaging studies of record confirm that the Veteran's lumbar spine disc disease first manifested several years after service.  

In addition, the examiners explained that the Veteran's lumbar spine disc disease, for which he underwent surgery in April 2013, was not related to his service-connected mechanical low back pain disability because the disc disease involves the discs and vertebral bodies (the bones) of the Veteran's lumbar spine while his service-connected disability involves the soft tissues (muscles and ligaments) of his spine.  In summary, the Veteran's disc protrusion at L4-L5 and L5-S1 with neuroforaminal narrowing status post surgical treatment is not service connected.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the Veteran's service-connected mechanical low back pain, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

IV. Temporary Total Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals; or (3) immobilization by cast, without surgery, of one major joint or more.

The medical evidence of record includes an April 2011 lumbar spine MRI study, which revealed disc protrusion at L4-L5 and L5-S1, causing neuroforaminal narrowing.  In April 2013, the Veteran underwent bilateral lumbar foraminotomies, left diskectomy, and fusion for L4-L5 and L5-S1 lumbar discogenic pain.  As detailed above, the Board finds the Veteran's disc protrusion at L4-L5 and L5-S1 with neuroforaminal narrowing status post surgical treatment is not service connected based on the February 2012 and July 2014 opinions of VA examiners.

A threshold legal requirement for establishing entitlement to a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 is that the surgery must have been for a service-connected disability.  It is not in dispute that the Veteran underwent a surgery for his low back.  However, as indicated above, service connection has been awarded only for mechanical low back pain to the extent it involves the soft tissues of the spine.  In comparison, VA examiners have explained that the Veteran's disc disease, which first manifested several years after separation from service, involves the discs and vertebral bodies of the spine.  Accordingly, the surgery in question was not for a service-connected disability and, therefore, the threshold requirement for benefits under §§ 4.29 and 4.30 are not met.  Under the facts in this case, there is no legal basis upon which to award the benefit sought, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement).

V. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran raised the issue of entitlement to a TDIU in correspondence received by VA on May 2, 2012.  Since his claim was received, service connection has been established for mechanical low back pain (rated 20 percent disabling) and for constipation (rated noncompensably, or zero percent, disabling).  Therefore, he does not meet the threshold schedular criteria for a TDIU.  As a result, the Board must consider whether he is nevertheless unemployable due to service-connected disability and, if so, remand the claim to the RO for consideration of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.

The evidence of record includes the Veteran's VA vocational rehabilitation and employment (VR&E) program file and reflects that during the course of his appeal, he successfully completed a bachelor's degree in accounting in August 2016 and has been working full-time as a financial technician at a Federal agency earning approximately $3,000 per month since November 2016.  Accordingly, the Board finds the preponderance of the evidence establishes that neither his service-connected mechanical low back pain nor his constipation renders the Veteran unable to secure and follow a substantially gainful occupation.  Therefore, there is no reasonable doubt to be resolved and the appeal for this matter must be denied.  38 U.S.C. § 5107(b), 38 C.F.R. § 4.3.

VI. Nonservice-Connected Pension

Nonservice-connected (improved) disability pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C. § 1521(a) (2012); 38 C.F.R. § 3.3(a) (2017).  Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  Id.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C. § 1521; 38 C.F.R. § 3.23(b).  In determining countable annual income for improved pension purposes, all payments of any kind or from any source shall be included except for listed exclusions.  38 U.S.C. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  

In this case, the Veteran meets the initial threshold requirement for pension in that he served for over 90 days during a period of war from August 2005 to May 2007.  See 38 U.S.C. § 1521(j); 38 C.F.R. §§ 3.2(f), 3.3(a)(3).  However, the evidence of record reflects he has been working full-time as a financial technician at a Federal agency earning approximately $3,000 per month since November 2016.  Therefore, his current full-time employment and prior successful completion of a bachelor's degree demonstrates he is not permanently and totally disabled from nonservice-connected disability.  As a result, entitlement to nonservice-connected pension benefits is not established. 

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a neurological disability manifested by tingling and numbness of both legs and feet is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for depression or other acquired psychiatric disability is denied.

Entitlement to an initial compensable rating for constipation is denied.

Entitlement to a rating in excess of 20 percent for mechanical low back pain is denied.

Entitlement to a temporary total rating based on surgical treatment of a service-connected low back disability necessitating convalescence is denied.

Entitlement to a TDIU is denied.

Entitlement to nonservice-connected pension is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


